                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


WANDA S. HUDSON                                )
               Plaintiffs,                     )
                                               )
v.                                             )       JUDGMENT
                                               )       5:18-cv-96-FL
TELAMON CORPORATION                            )
              Defendant.                       )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the Order and Memorandum and Recommendation of the United States Magistrate
Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
October 9, 2018, and for the reasons set forth more specifically therein, that this action is dismissed.
The plaintiff shall have and recover nothing from this action.

This Judgment Filed and Entered on October 9, 2018, and Copies To:
Wanda Hudson (via US mail) P O Box 473, Morrisville, NC 27560.

October 9, 2018                        PETER A. MOORE, JR., CLERK

                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
